              Case 20-70018-grs                          Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42                     Desc Main
                                                                      Document     Page 1 of 9
 Fill in this information to identify your case:
 Debtor 1               Nancy Lee Hicks
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the        EASTERN DISTRICT OF KENTUCKY                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-70018                                                                                 have been changed.
 (If known)




Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $192.11 per Month for 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:



                          Debtor(s) will make payments pursuant to a payroll deduction order.
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment):



APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-70018-grs                            Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42                     Desc Main
                                                                      Document     Page 2 of 9
 Debtor                Nancy Lee Hicks                                                           Case number

2.3 Income tax refunds.
         Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $10,926.60.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

          Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                    required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                    by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                    disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                    a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                    as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                    below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                    otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                    that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                    by the debtor(s).
 Name of Creditor Collateral                        Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                    payment                   arrearage (if any) on arrearage on arrearage                  total
                                                    (including escrow)                               (if applicable)                        payments by
                                                                                                                                            trustee
                        56 Ritchie Drive
                        Emmalena, KY
                        41740 Knott
                        County
                        Land contract
                        recorded Deed
                        Book 286, page
 Cynthia                434 and held in
 Breeding &             the Knott County                                      Prepetition:
 Nikki Cornett          Clerk's office                        $350.00                    $0.00            0.00%                   $0.00               $0.00
                                                    Disbursed by:
                                                        Trustee
                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below were either:


                                                                              Chapter 13 Plan                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-70018-grs                            Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42                          Desc Main
                                                                      Document     Page 3 of 9
 Debtor                Nancy Lee Hicks                                                                  Case number

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                          Amount of claim            Interest rate*     Monthly plan    Estimated total
                                                                                                                       payment         payments by trustee
 Lendmark                            2009 Chevrolet
 Financial                           Malibu 13200 miles                  $5,037.00                         6.75%             $162.39                       $6,333.12
                                                                                                                       Disbursed by:
                                                                                                                          Trustee
                                                                                                                          Debtor(s)

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                     The remainder of this section will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in
                          full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

 Information regarding judicial                     Calculation of lien avoidance                                             Treatment of remaining secured
 lien or security interest                                                                                                    claim
                                                    a. Amount of lien                            $3,579.00                    Amount of secured claim after
 Name of Creditor                                                                                                             avoidance (line a minus line f)
 First Financial                                    b. Amount of all other liens                 $0.00
                                                    c. Value of claimed exemptions               $5,000.00
 Collateral                                         d. Total of adding lines a, b, and c         $8,579.00                    Interest rate (if applicable)
 Various household items,                                                                                                                         %
 including living room
 furniture, bedroom furniture,
 appliances, tvs, bedding,
 cookware, etc

 Lien identification (such as                       e. Value of debtor's interest in property    -$5,000.00
 judgment date, date of lien
 recording, book and page number)
 Agreement                                                                                                                    Monthly plan payment
 Opened 9/20/19 Last Active                         f. Subtract line e from line d.              $3,579.00
 10/21/19

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                          Estimated total payments on
                                                                                                                              secured claim
                                                            The entire lien is avoided (Do not complete the next column)


                                                                                      Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 20-70018-grs                            Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42                       Desc Main
                                                                      Document     Page 4 of 9
 Debtor                Nancy Lee Hicks                                                                  Case number

 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim
                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                             $1,399.00                Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 World Acceptance Corp                              b. Amount of all other liens                  $3,579.00
                                                    c. Value of claimed exemptions                $5,000.00
 Collateral                                         d. Total of adding lines a, b, and c          $9,978.00                Interest rate (if applicable)
 Various household items,                                                                                                                      %
 including living room
 furniture, bedroom furniture,
 appliances, tvs, bedding,
 cookware, etc

 Lien identification (such as                       e. Value of debtor's interest in property     -$5,000.00
 judgment date, date of lien
 recording, book and page number)
 Agreement                                                                                                                 Monthly plan payment
 Opened 11/18 Last Active                           f. Subtract line e from line d.               $4,978.00
 5/23/19

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

 3.5         Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                          Collateral
 Eagle Finance Company                                                                     2005 Chevrolet Cobalt 180000 miles
                                                                                           2001 Ford Escape 120000 miles
 Halls Used Cars                                                                           Belongs to son. Vehicle does not run
 OneMain Financial                                                                         2005 Chevrolet Cobalt 180000 miles

Insert additional claims as needed.


3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
                                                                                      Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-70018-grs                            Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42                       Desc Main
                                                                      Document     Page 5 of 9
 Debtor                Nancy Lee Hicks                                                            Case number

             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $1,092.60.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a.    Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $3,500.00 to be
                           paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule
                           2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested
                           by separate application.

             OR

                           b.      An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                  Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.


                                                                               Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-70018-grs                            Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42                         Desc Main
                                                                      Document     Page 6 of 9
 Debtor                Nancy Lee Hicks                                                                   Case number

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                  payment                           paid                        of arrearage      total
                               contract                                                                                             (Refer to         payments to
                                                                                                                                    other plan        trustee
                                                                                                                                    section if
                                                                                                                                    applicable)
 Progressive
 Leasing                       Bed and couch                                               $50.00                         $0.00                                 $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

                NONSTANDARD PROVISION REGARDING ALLOWANCE OF SECURED CLAIMS


1) Any creditor with a secured claim listed in the plan must have an allowed claim in order to be paid under the
   plan.
2) To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy Rule
   3002, except as is setout in section 4 below.
3) If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule
   3002 as unsecured, the claim will be treated as unsecured, the filing of such a claim will be treated as a
   waiver of the security interest by the creditor.
4) If a creditor with a listed secured claim fails to file a proof of claim before the deadline under Bankruptcy
   Rule 3002(c), the debtor(s) may file a proof of claim on behalf of the creditor pursuant to Bankruptcy Rule
   3004, subject to the following:
       a) If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel shall use
          their best efforts to file such claim(s) before the deadline under Bankruptcy Rule 3004.
       b) A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as to
          any secured portion of the claim if it is filed no later than 14 days after the trustee files a Notice of
          Allowance of Claims.

                                                                                      Chapter 13 Plan                                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-70018-grs                            Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42   Desc Main
                                                                      Document     Page 7 of 9
 Debtor                Nancy Lee Hicks                                                          Case number

      c) Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control over the
         amounts listed in any proof of claim filed by the debtor(s) under Bankruptcy Rule 3004.
5) Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain their
   rights to object to the allowance of any claim.
Upon successful completion of the Debtor(s)’ bankruptcy (or upon the original confirmation date in the
case of Creditor who fails to file a proper Proof of Claim by the original bar date set for claims), all
respective creditors shall cause all liens or encumbrances or claims present on the Debtor(s)’ property at
the time of the filing of this bankruptcy or which attached to Debtor(s)’ property prior to filing
bankruptcy or which arose prior to the filing of this bankruptcy, to be released on the public record
within twenty (20) days of the successful completion of the bankruptcy plan, and all such alleged liens or
claims shall be deemed stripped from the property and forever barred. Any creditor or their successor
holding or claiming an interest related to any lien or encumbrance or claim, shall file his or her proof of
claim in this case before the original bar date set for claims by this court, or be forever barred from
asserting an interest relating to the respective property, or to said lien or encumbrance or claim, or any
lien associated there with. In addition, if any respective creditor fails to file a Proof of Claim by the
original bar date set for claims, any such lien or encumbrance or claim shall be removed by Creditor
within 20 days of the original confirmation date. In the event that the respective Creditor does file a
proper Proof of Claim before the original bar date set for claims, upon discharge of the Debtor(s)’
bankruptcy, a copy of the Debtor(s)’ discharge order along with a copy of Debtor(s)’ bankruptcy plan
shall be sufficient proof of plan completion to warrant and order any creditor, alleged creditor,
government or governmental subdivision or its agents, or other party to comply with the terms of this
Chapter 13 bankruptcy plan, and remove said liens or encumbrances from the public record. In the
event that the respective Creditor fails to file a proper Proof of Claim by the original bar date set for
claims, a copy of the Debtor(s)’ confirmation order along with a copy of Debtor(s)’ bankruptcy plan shall
be sufficient proof and authority to warrant and order any creditor, alleged creditor, government or
governmental subdivision or its agents, or other party to comply with the terms of this Chapter 13
bankruptcy plan, and remove said liens or encumbrances from the public record.

In the event that relief from stay is granted to any creditor addressed in Section II, or in the event that
the Debtor surrenders the collateral to the creditor after confirmation, any resulting deficiency, after
liquidation of the collateral, shall be classified and paid only as a general unsecured claim, but only up to
the amount of said deficiency. Any amount unpaid on said deficiency claim shall be discharged upon
completion of the plan. This special provision is intended to cover any and all secured claims, whether
payment on the claims are to made through the plan by the Trustee or to be made directly by the Debtor.

Debtors have surrendered the 2001 Ford Escape (VIN 1FMCU04161KF16188) to Halls Used Cars and
the 2005 Chevy Cobalt (VIN 1G1AL52F957602607) to OneMain Financial and Eagle Financial. Each
Creditor shall have sixty (60) days from the confirmation of this plan to repossess said vehicles and title
in the Creditors' name. If Creditor(s) fail to take aforementioned action, then said Creditor(s) shall
immediately remove the lien from the vehicle(s). Upon failure to do such, Debtors may take the order
confirming the plan to the County Clerk's office to have the lien removed. Debtors may then dispose of
the property as they see fit. Debtors have exemptions to cover any proceeds they may receive from the
disposition of the vehicles, and incorporate said exemptions into this plan. Debtors shall fully cooperate
with Creditor(s) to facilitate the repossession of all aforementioned vehicles, if Creditor(s) wishes to
procure its/their collateral.

The claims of the bed and couch, including any amount for prepetition arrearages, shall be paid by a
                                                                              Chapter 13 Plan                              Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
            Case 20-70018-grs                            Doc 4       Filed 01/15/20 Entered 01/15/20 12:39:42        Desc Main
                                                                      Document     Page 8 of 9
 Debtor                Nancy Lee Hicks                                                               Case number

non-filing third party making payments directly to the Creditor, Progressive Leasing according to the
underlying contracts.


 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Nancy Lee Hicks                                                 X
     Nancy Lee Hicks                                                                   Signature of Debtor 2
     Signature of Debtor 1

       Executed on            January 15, 2020                                         Executed on

 X     /s/ James P. Bowling                                                     Date     January 15, 2020
       James P. Bowling
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




                                                                              Chapter 13 Plan                                     Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
             Case 20-70018-grs                              Doc 4             Filed 01/15/20 Entered 01/15/20 12:39:42                                            Desc Main
                                                                               Document     Page 9 of 9
 Debtor                 Nancy Lee Hicks                                                                                          Case number

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                      $0.00

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                              $0.00

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                   $6,333.12

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                             $0.00
 e.     Fees and priority claims (Part 4 total):                                                                                                                                    $4,592.60
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                      $0.00

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                     $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                          $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                               +                              $0.00


 Total of lines a through j....................................................................................................................................                   $10,925.72




                                                                                                     Chapter 13 Plan                                                         Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
